Case 19-44207-elm13 Doc 16 Filed 10/28/19 Entered 10/28/19 12:47:22 Page 1 of 16

10/28/2019 12:34:07pm
Robert A. Higgins & Associates P.C.
8200 Camp Bowe West

Fort Worth, TX 76116

Bar Number: 24097232
Phone: (817) 924-9000

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

Case No: 19-44207-ELM-13
Date: 10/11/2019
Chapter 13

In re: Gary Lewis Jackson XXX-XX-7821
1331 Piedmont Drive
Mansfield, TX 76063

AMOM am

Debtor(s)

DEBTOR'S(S') CHAPTER 13 PLAN
(CONTAINING A MOTION FOR VALUATION)
DISCLOSURES
This Pian does not contain any Nonstandard Provisions.
( This Plan contains Nonstandard Provisions listed in Section Ill.
0 This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.
This Plan does not avoid a security interest or lien.

Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.

Page 1
Pian Payment: $900.00 Value of Non-exempt property per § 1325(a)(4): $0.00
Plan Term: 60 months Monthly Disposable Income per § 1325(b){2): $0.00
Plan Base: $54,000.00 Monthly Disposable Income x ACP ("UCP"): $0.00

Applicable Commitment Period: 36 months
Case 19-44207-elm13 Doc 16 Filed 10/28/19 Entered 10/28/19 12:47:22 Page 2 of 16

10/28/2019 12:34:07pm
Case No: 19-44207-ELM-13

Debtor(s): Gary Lewis Jackson

 

MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section |, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.

SECTION |
DEBTOR'S(S’) CHAPTER 13 PLAN - SPECIFIC PROVISIONS
FORM REVISED 7/1/17

A. PLAN PAYMENTS:

Debtor(s) propose(s) to pay to the Trustee the sum of:
$900.00 per month, months 1 to 60

 

Foratotalof $54,000.00 (estimated "Base Amount").

First payment is due 11/10/2019 _.

The applicable commitment period ("ACP") is _ 36 months.

Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is: $0.00 .

The Unsecured Creditors’ Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
$0.00

Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
$0.00

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:

1. CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are $0.00 and shall be paid in full
prior to disbursements to any other creditor.

2. STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any

noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
amended) and 28 U.S.C. § 586(e)(1) and (2).

3. DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support

Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
the following monthly payments:

 

 

 

 

 

 

 

 

 

DSO CLAIMANTS SCHED. AMOUNT % TERM (APPROXIMATE) | TREATMENT

(MONTHS ___ TO __) $ PER MO.
Attorney General- Child Support $8,000.00 6.00% Month(s) 1-2 $170.00
6.00% Month(s) 3-35 $157.19
6.00% Month(s) 36-57 $170.00

 

C. ATTORNEY FEES: To Robert A. Higgins & Associates, P.C. , total: $3,700.00
$450.00 Pre-petition; $3,250.00 disbursed by the Trustee.

Page 2
Case 19-44207-elm13 Doc 16 Filed 10/28/19 Entered 10/28/19 12:47:22 Page 3 of 16

Case No:
Debtor(s):

19-44207-ELM-13
Gary Lewis Jackson

10/28/2019 12:34:07pm

 

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MORTGAGEE SCHED. DATE % TERM (APPROXIMATE) | TREATMENT
ARR. AMT ARR. THROUGH (MONTHS __ TO _)
D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:
MORTGAGEE # OF PAYMENTS CURRENT POST- FIRST CONDUIT
PAID BY TRUSTEE | PETITION MORTGAGE | PAYMENT DUE DATE
PAYMENT AMOUNT (MM-DD-YY)
D.(3) POST-PETITION MORTGAGE ARREARAGE:
MORTGAGEE TOTAL DUE DATE(S) % TERM (APPROXIMATE) | TREATMENT
AMT. (MM-DD-YY) (MONTHS __ TO __)
E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:
A.
CREDITOR / SCHED. AMT. VALUE % TERM (APPROXIMATE) | TREATMENT
COLLATERAL (MONTHS __ TO _) Per Mo.
Seagoville Federal Cr $30,333.47 $20,000.00 5.25% Month(s) 3-36 $652.81
2013 Lexus
B.
CREDITOR / SCHED. AMT. VALUE % TREATMENT
COLLATERAL Pro-rata
Conns Credit Corp $1,052.00 $200.00 0.00% Pro-Rata

Ipad and Speaker

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in

satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

 

 

 

A.
CREDITOR / SCHED. AMT. % TERM (APPROXIMATE) | TREATMENT
COLLATERAL (MONTHS __ TO ___) Per Mo.
B.
CREDITOR / SCHED. AMT. % TREATMENT
COLLATERAL Pro-rata

 

 

 

 

 

 

 

The valuation of Collatera/ set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Conceming Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section

1325(a)(5)(B) and (C) of the Bankruptcy Code.

Page 3
Case 19-44207-elm13 Doc 16 Filed 10/28/19 Entered 10/28/19 12:47:22 Page 4 of 16

10/28/2019 12:34:07pm
Case No: 19-44207-ELM-13

Debtor(s): Gary Lewis Jackson

 

F. SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

 

CREDITOR / SCHED. AMT. VALUE TREATMENT
COLLATERAL

NPRTO Texas LLC $6,016.85 $2,949.00 Surrender
Jewelry

 

 

 

 

 

 

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Conceming Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. if there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is

secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Pian is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| CREDITOR COLLATERAL SCHED. AMT.
H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
CREDITOR SCHED. AMT. | TERM (APPROXIMATE) | TREATMENT
(MONTHS __TO_ )
Internal Revenue Service $13,370.64 Month(s) 1-60 Pro-Rata
|. SPECIAL CLASS:
CREDITOR SCHED. AMT. | TERM (APPROXIMATE) | TREATMENT
(MONTHS ___ TO _)
JUSTIFICATION:

 

 

J. UNSECURED CREDITORS:

 

 

 

 

CREDITOR SCHED. AMT. COMMENT
Acceptance Solutions Group $600.00
Acima Credit $1,700.00
American InfoSourceLP as Agents for $125.00
Caine & Weiner $94.00
Capital One $650.00
Cash For Whatever $753.45
Cash Link USA $1,297.69
Conns Credit Corp $852.00 Unsecured portion of the secured debt (Bifurcated)
Credit One $538.00
Credit Protection Association $72.22
Crest Financial Serv $1,550.00
Emoneyusa $1,153.00

Page 4
Case 19-44207-elm13 Doc 16 Filed 10/28/19 Entered 10/28/19 12:47:22 Page 5of 16

10/28/2019 12:34:07pm
Case No: 19-44207-ELM-13

Debtor(s): Gary Lewis Jackson

 

First Credit Services $106.00

First Credit Services $119.00

HC Processing Center $1,422.05

Internal Revenue Service $7,501.09 Bifurcated portion of priority claim

JD Receivables $740.04

Justice Federal Cred $15,382.15

Net Pay Advance $672.87

NPRTO Texas LLC $3,067.85 Unsecured portion of surrendered property
Plaza Services, Lic $711.00

Quick Loans $590.00

Safeco Insurance $2,800.00

Seagoville Federal Cr $10,333.47 Unsecured portion of the secured debt (Bifurcated)
Seagoville Federal Cr $6,104.00

Security Check $2,838.00

Southwest $42.13

Southwest Financial Fc $1,293.00

Southwest Financial Fc $755.00

Speedway Loans, INC. $1,100.00

T-Mobile USA, Inc. $1,380.05

TXU/Texas Energy $158.00

TOTAL SCHEDULED UNSECURED: “$66,501.06

The Debior's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is 1% .

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

 

§ 365 PARTY ASSUME/REJECT | CURE AMOUNT | TERM (APPROXIMATE) | TREATMENT
(MONTHS __ TO __)

 

 

 

 

 

 

SECTION Il
DEBTOR’S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
FORM REVISED 7/1/17

A. SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section |, Part "B" hereof.
C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section |, Part C, shall be disbursed by the Trustee in the amount
shown as “Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s’) Authorization for Adequate Protection
Disbursements ("AAPD"), if filed.

Page 5

 
Case 19-44207-elm13 Doc 16 Filed 10/28/19 Entered 10/28/19 12:47:22 Page 6 of 16

10/28/2019 12:34:07pm
Case No: 19-44207-ELM-13

Debtor(s): Gary Lewis Jackson

 

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section |, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section |, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section |, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date foliowing the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Uniess otherwise ordered by the Court, and subject to Bankruptcy Rule 3002. 1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

 

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section |, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1) SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section [, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section |, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral! described in Section |, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Pian on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2) SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section |, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section |, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (pera
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section |, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Pian on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section |, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

Page 6
Case 19-44207-elm13 Doc 16 Filed 10/28/19 Entered 10/28/19 12:47:22 Page 7 of 16

10/28/2019 12:34:07pm
Case No: 19-44207-ELM-13

Debtor(s): Gary Lewis Jackson

 

F. SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

 

The claims listed in Section |, Part F shall be satisfied as secured to the extent of the value of the Collateral, as stated in the
Plan, by surrender of the Collateral by the Debfor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral, to the extent it is allowed, shall be automatically split and treated as indicated in Section |, Part H or J, per

11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

 

Payments on all secured claims listed in Section |, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section Ill, "Nonstandard Provisions.”

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.
Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

 

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section |, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

|. CLASSIFIED UNSECURED CLAIMS:

 

Classified unsecured claims shall be treated as allowed by the Court.

J. GENERAL UNSECURED CLAIMS TIMELY FILED:

 

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

 

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section |, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section |, Part K.
L. CLAIMS TO BE PAID:

“TERM (APPROXIMATE) as used in this Pian states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Pian will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

 

Any additional Plan provisions shall be set out in Section Ill, "Nonstandard Provisions."
N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section | or on the
AAPD.

Page 7
Case 19-44207-elm13 Doc 16 Filed 10/28/19 Entered 10/28/19 12:47:22 Page 8 of 16

10/28/2019 12:34:07pm
Case No: 19-44207-ELM-13

Debtor(s): Gary Lewis Jackson

 

P. CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:

Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debfors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trusfee’s duties but not the Trustee's right to investigate or monitor the Debtor's(s’)
business affairs, assets or liabilities.

S. NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T. DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debfor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debfor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as “per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a

lower level of payment.

Page 8
Case 19-44207-elm13 Doc 16 Filed 10/28/19 Entered 10/28/19 12:47:22 Page 9 of 16

10/28/2019 12:34:07pm
Case No: 19-44207-ELM-13

Debtor(s): Gary Lewis Jackson

 

1st — Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd — Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd — Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.
8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th - All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.

411th — Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th — Special Class in |, which must be designated to be paid per mo.
13th — Unsecured Creditors in J, other than late filed or penalty claims, wnich must be designated to be paid pro-rata.

14th - Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th — Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th — Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,

expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be

designated to be paid pro-rata.

V. POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.
W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("“TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.

Page 9
Case 19-44207-elm13 Doc 16 Filed 10/28/19 Entered 10/28/19 12:47:22 Page 10 of 16

10/28/2019 12:34:07pm
Case No: 19-44207-ELM-13

Debtor(s): Gary Lewis Jackson

 

SECTION Ill
NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.

None.

|, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

isi Vince M. Vela
Vince M. Vela, Debtor's(s') Attorney Debtor (if unrepresented by an attorney)

 

Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Vince M. Vela 24097232
Vince M. Vela, Debtor's(s') Counsel State Bar Number

 

Page 10
Case 19-44207-elm13 Doc 16 Filed 10/28/19 Entered 10/28/19 12:47:22 Page 11 of 16

Case No: 19-44207-ELM-13
Debtor(s): Gary Lewis Jackson

10/28/2019 12:34:07pm

 

CERTIFICATE OF SERVICE

|, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on

the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the

(List each party served, specifying the name and address of each party)

Dated: October 28, 2019

Acceptance Solutions Group
750 N Orleans 2nd Floor
Chicago, IL 60654

Acima Credit
9815 South, S Monroe St 4th Floor
Sandy, UT 84070

American InfoSourceLP as Agents for
Texas Health Resources

P.O. Box 248838

Oklahoma City, OK 73124

Attorney General of Texas
Collections Div- Bankruptcy SEC
P.O. Box 12548

Austin, TX 78711

Attorney General- Child Support
1600 Pacific, Ste. 700
Dallas, TX 75201

Caine & Weiner

XXXX2183

Attn: Bankruptcy

PO Box 5010

Woodland Hills, CA 91365

Is/ Vince M. Vela

28th day of October, 2019

Vince M. Vela, Debtor’s(s') Counsel

Capital One

Attn: General Correspondence
P.O. Box 30285

Salt Lake City, UT 84130-0287

Cash For Whatever
6160 N Cicero,
Chicago IL 60646

Cash Link USA
Xxx9526

1901 W 47th Pl
Mission, KS 66205

ccs
P.O. Box 55126
Boston, MA 02205

Conns Credit Corp
C/o Becket and Lee
P.O. Box 3002
Malvern, PA 19355

Credit One
6801 S Cimarron Rd
Las Vegas, NV 89113

Page 11

Credit Protection Association
xXx1414

13355 Noel Rd

Dallas, TX 75240

Crest Financial Serv
Xxxx1561

15 West Scenic Pointe
Salt Lake City, UT 84020

Emoneyusa
XXXXXxXxX0876

2310 W 75th Street
Prairie Village, KS 66208

First Credit Services
xXxx6452

377 Hoes Lane

Suite 200

Piscataway, NJ 08854

First Credit Services
xxxx0139

377 Hoes Lane

Suite 200

Piscataway, NJ 08854

Gary Lewis Jackson
1331 Piedmont Drive
Mansfield, TX 76063
Case 19-44207-elm13 Doc 16 Filed 10/28/19 Entered 10/28/19 12:47:22 Page 12 of 16

Case No: 19-44207-ELM-13
Debtor(s): Gary Lewis Jackson

10/28/2019 12:34:07pm

 

HC Processing Center
xxxx6900

380 Data Drive, Suite 200
Draper, UT 84020

Internal Revenue Service
Centalized Insolvency Operations
P.O. Box 7346

Philadelphia, PA 19101

Internal Revenue Service

Special Procedures, RM 9A20
1100 Commerce Street 5024 DAL
Dallas, TX 75242

Internal Revenue Service
Central Insolvency

P.O. Box 7346
Philadelphia, PA 19101

JD Receivables
P.O. Box 382656
Germantown, TN 38183

Justice Federal Cred
Xxxxxx0090

5175 Parkstone Dr Ste 20
Chantilly, VA 20151

Net Pay Advance
XXXXx4035

6820 W Central Ave
Wichita, KS 67212

NPRTO Texas LLC
256 W. Data Drive
Draper, UT 84020

Pam Bassel
7001 Blvd. 26, Suite 150
N. Richland Hills, TX 76180

Plaza Services, Lic
XXxXXxx5800

Attn: Bankruptcy

110 Hammond Dr. Ste 110
Atlanta, GA 30328

Quick Loans

2071

3151 S Cooper St Ste 121
Arlington, TX 76015

Safeco Insurance
XXXX-XXX0836

P.O. Box 10001
Manchester, NH 03108

Seagoville Federal Cr
XXXXXx9250

2209 N Highway 175

Seagoville, TX 75159

Seagoville Federal Cr
XXXXXXI1 94

2209 N Highway 175

Seagoville, TX 75159

Security Check
xxx9246

Attn: Bankruptcy Dept
2612 Jackson Ave W
Oxford, MS 38655

Southwest

xxxx8808

4120 International Pkwy #1100
Carrollton, TX 75007

Page 12

Southwest Financial Fc
xxxxx0145

7610 N Stemmons Fwy Ste
Dallas, TX 75247

Southwest Financial Fc
XXxxx0143

7610 N Stemmons Fwy Ste
Dallas, TX 75247

Speedway Loans, INC.
175 SW 7TH ST, SUITE 1900
Miami FL, US, 33130

Synchony Bank
XXxXXxX5532

C/O PRA Receivables
P.O. Box 41021
Norfolk, VA 23541

T-Mobile USA, Inc.
XXxXxXx6207

Legal Department

12920 SE 38th Street
Bellevue, WA 98006-1350

TXU/Texas Energy
XXXXAXXXXXXX9N88
Attn: Bankruptcy
PO Box 650393
Dallas, TX 75265
Case 19-44207-elm13 Doc 16 Filed 10/28/19 Entered 10/28/19 12:47:22 Page 13 of 16

Label Matrix for local noticing
0539-4

Case 19-44207-elm13

Northern District of Texas

Ft. Worth

Mon Oct 28 12:39:21 CDT 2019

Acceptance Solutions Group
750 N Orleans 2nd Floor
Chicago, IL 60654-5051

Attorney General of Texas
Collections Div- Bankruptcy SEC
P.O. Box 12548

Austin, TX 78711-2548

ccs
P.O. Box 55126
Boston, MA 02205-5126

Cash For Whatever
6160 N Cicero,
Chicago IL 60646-4312

Credit One
6801 S$ Cimarron Rd
Las Vegas, NV 89113-2273

Emoneyusa
2310 W 75th Street
Prairie Village, KS 66208-3508

Internal Revenue Service
Centalized Insolvency Operations
P.O. Box 7346

Philadelphia, PA 19101-7346

Justice Federal Cred
5175 Parkstone Dr Ste 20
Chantilly, VA 20151-3816

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541-1021

Synchrony Bank

c/o PRA Receivables Management, LLC
PO Box 41021

Norfolk, VA 23541-1021

Acima Credit
9815 South, § Monroe St 4th Floor
Sandy, UT 84070

Attorney General- Child Support
1600 Pacific, Ste. 700
Dallas, TX 75201-3602

(p) CAINE & WEINER COMPANY
12005 FORD ROAD 300
DALLAS TX 75234-7262

Cash Link USA
1901 W 47th Pl
Mission, KS 66205-1834

(p) CREDIT PROTECTION ASSOCIATION LP
PARKWAY CENTER V

2500 DALLAS PARKWAY SUTIE 500
PLANO TX 75093-4867

First Credit Services

377 Hoes Lane

Suite 200

Piscataway, NJ 08854-4155

Internal Revenue Service
Special Procedures, RM 9A20
1100 Commerce Street 5024 DAL
Dallas, TX 75242-1100

NPRTO Texas LLC
256 W. Data Drive
Draper, UT 84020-2315

(p) PLAZA SERVICES LLC
ATTN MANNY WILLIAMS
110 HAMMOND DRIVE
SUITE 110

ATLANTA GA 30328-4806

501 W. Tenth Street
Fort Worth, TX 76102-3637

American InfoSourceLP as Agents for
Texas Health Resources

P.0. Box 248838

Oklahoma City, OK 73124-8838

CASH FOR WHATEVER LLC
6160 N CICERO

Suite 100

6160 N CICERO

CHICAGO, IL 60646-4308

Capital One

Attn: General Correspondence
P.O. Box 30285

Salt Lake City, UT 84130-0285

Conns Credit Corp

CO Becket and Lee

P.O. Box 3002

Malvern, PA 19355-0702

Crest Financial Serv
15 West Scenic Pointe
Salt Lake City, UT 84020-6121

HC Processing Center
380 Data Drive, Suite 200
Draper, UT 84020-2361

JD Receivables
P.0. Box 382656
Germantown, TN 38183-2656

Net Pay Advance
6820 W Central Ave
Wichita, KS 67212-3377

Quick Loans
3151 S Cooper St Ste 121
Arlington, TX 76015-2317
Case 19-44207-elm13 Doc 16 Filed 10/28/19 Entered 10/28/19 12:47:22 Page 14 of 16

Robert A. Higgins & Associates, P.C.

8200 Camp Bowie West Blvd.
Fort Worth, TX 76116-6321

Security Check

Attn: Bankruptcy Dept
2612 Jackson Ave W
Oxford, MS 38655-5405

(p) SPEEDWAY LOANS INC
ATTN LEGAL DEPARTMENT
175 SW 7TH ST #1900
MIAMI FL 33130-2960

TXU-Texas Energy
Attn: Bankruptcy

PO Box 650393

Dallas, TX 75265-0393

Pam Bassel
7001 Blvd 26
Suite 150

North Richland Hills, TX 76180-8802

Safeco Insurance
P.O. Box 10001
Manchester, NH 03108-1001

Southwest
4120 International Pkwy #1100
Carrollton, TX 75007-1958

Synchony Bank

CO PRA Receivables
P.O. Box 41021
Norfolk, VA 23541-1021

United States Trustee
1100 Commerce Street
Room 976

Dallas, TX 75242-0996

Vince Michael Vela

Robert A. Higgins & Associates, P.C.

8200 Camp Bowie West Boulevard
Fort Worth, TX 76116-6321

Seagoville Federal Cr
2209 N Highway 175
Seagoville, TX 75159-2137

Southwest Financial Fe
7610 N Stemmons Fwy Ste
Dallas, TX 75247-4231

(p)T MOBILE

C 0 AMERICAN INFOSOURCE LP
4515 N SANTA FE AVE
OKLAHOMA CITY OK 73118-7901

Gary Lewis Jackson
1331 Piedmont Dr.
Mansfield, TX 76063-6043

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P. 2002 (g) (4).

Caine & Weiner

Attn: Bankruptcy

PO Box 5010

Woodland Hills, CA 91365

Speedway Loans, INC.
175 SW 7TH ST, SUITE 1900
Miami FL, US, 33130

Credit Protection Association
13355 Noel Rd
Dallas, TX 75240

T-Mobile USA, Inc.
Legal Department

12920 SE 38th Street
Bellevue, WA 98006-1350

Plaza Services, Llc
Attn: Bankruptcy

110 Hammond Dr. Ste 110
Atlanta, GA 30328

End of Label Matrix

Mailable recipients 43
Bypassed recipients 0
Total 43
Case 19-44207-elm13 Doc 16 Filed 10/28/19 Entered 10/28/19 12:47:22 Page 15 of 16

10/28/2019 12:34:08pm
Robert A. Higgins & Associates P.C.
8200 Camp Bowie West
Fort Worth, TX 76116

Bar Number: 24097232
Phone: (817) 924-9000
IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION
Revised 10/1/2016

IN RE: Gary Lewis Jackson XXX-XX-7821 CASE NO: 19-44207-ELM-13
1331 Piedmont Drive

Mansfield, TX 76063

AMMO DN

Debtor(s)

AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS  DATED:_10/11/2019

 

The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Periodic Payment Amount $900.00
Disbursements First (1) Second (2) (Other)
Account Balance Reserve $5.00 $5.00 carried forward
Trustee Percentage Fee $89.50 $90.00
Filing Fee $0.00 $0.00
Noticing Fee $39.90 $0.00
Subtotal Expenses/Fees $134.40 $90.00
Available for payment of Adequate Protection, Attorney Fees and
Current Post-Petition Mortgage Payments: $765.60 $810.00
CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
Adequate Adequate
Scheduled Value of Protection Protection
Name Collateral Amount Collateral _ Percentage Payment Amount
Seagoville Federal Cr 2013 Lexus $30,333.47 $20,000.00 1.9492% $389.84
Total Adequate Protection Payments for Creditors Secured by Vehicles: $389.84
CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):
Scheduled Value of
Name Collateral Start Date Amount Collateral Payment Amount
Payments for Current Post-Petition Mortgage Payments (Conduit): $0.00

 

Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
Case 19-44207-elm13 Doc 16 Filed 10/28/19 Entered 10/28/19 12:47:22 Page 16 of 16

Case No: 19-44207-ELM-13
Debtor(s): Gary Lewis Jackson

10/28/2019 12:34:08pm

 

CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:

 

 

 

 

 

 

 

Adequate Adequate
Scheduled Value of Protection Protection
Name Collateral Amount Collateral Percentage Payment Amount
Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle: $0.00
TOTAL PRE-CONFIRMATION PAYMENTS
First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
Percentage Fee, and retention of the Account Balance Reserve):
Current Post-Petition Mortgage Payments (Conduit payments), per mo: $0.00
Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo: $389.84
Debtor's Attorney, per mo: $375.76
Adequate Protection to Creditors Secured by other than a Vehicle, per mo: $0.00
Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
Trustee Percentage Fee, and retention of the Account Balance Reserve):
Current Post-Petition Mortgage Payments (Conduit payments), per mo: $0.00
Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo: $389.84
Debtor's Attorney, per mo: $420.16
Adequate Protection to Creditors Secured by other than a Vehicle, per mo: $0.00

 

Order of Payment:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to

the creditor by the Trustee.

 

DATED:__ 10/28/2019

isi Vince M. Vela
Attorney for Debtor(s)

 

 

Computer software provided by LegalPRO Systems, inc., San Antonio, Texas - (210) 561-5300.
